Exhibit 10.31
 
THE KNOT, INC.
RESTRICTED STOCK AWARD AGREEMENT
 
WHEREAS, the Board of Directors of The Knot, Inc., a Delaware corporation, has
adopted The Knot, Inc. 2009 Stock Incentive Plan (as amended from time to time)
for the purpose of providing eligible persons with the opportunity to acquire a
proprietary interest, or otherwise increase their proprietary interest, in the
Corporation as an incentive for them to remain in the service of the
Corporation.
 
WHEREAS, the Plan provides for a Restricted Stock Award program pursuant to
which eligible persons may be issued shares of the Corporation’s Common Stock.
 
WHEREAS, the Corporation wishes to issue shares to the Participant under the
Restricted Stock Award program pursuant to, and subject to the terms, conditions
and restrictions contained in, the accompanying Notice of Stock Award, this
Agreement and the Plan.
 
NOW, THEREFORE, the Corporation and the Participant agree as follows:
 
 1. Definitions.   Unless otherwise indicated herein, each capitalized term
contained in this Agreement but not defined herein shall have the meaning
ascribed to it in the accompanying Notice of Stock Award, or if not defined
therein, in the Plan.
 
 2. Sale of Shares.  The Corporation hereby awards to the Participant, as of the
Date of Issuance, that certain number of Shares as specified in the Notice of
Stock Award pursuant to the Restricted Stock Award program.  To the extent
required by law, the Participant shall pay the Purchase Price to the
Corporation, representing the par value ($0.01) of the Common Stock for each
Share awarded to the Participant, simultaneously with the execution of this
Agreement in cash or cash equivalents payable to the order of the
Corporation.  Pursuant to the Plan and Section 3 of this Agreement, the Shares
are subject to certain restrictions, which restrictions shall expire in
accordance with the provisions of the Plan and Section 3 hereof.  While such
restrictions are in effect, the Shares subject to such restrictions shall be
referred to herein as “Restricted Stock.”
 
 3. Vesting. The Restricted Stock shall become vested and cease to be Restricted
Stock (but shall remain subject to the other terms of this Agreement and the
Plan) according to the Vesting Schedule specified in the Notice of Stock
Award.  Except as provided herein, the Restricted Stock shall not vest upon a
change in control or hostile take-over.  There shall be no proportionate or
partial vesting in the periods prior to the applicable vesting dates and all
vesting shall occur only on the appropriate vesting date. Upon vesting of the
Restricted Stock, the restrictions on the Shares shall lapse.
 
 4. Restrictions on Transfer. Prior to the vesting of shares of Restricted
Stock, the Participant shall not anticipate, alienate, attach, sell, assign,
pledge, encumber, charge, hypothecate, dispose of, negotiate or otherwise
transfer the Restricted Stock or grant any proxy with respect thereto
(collectively, “Transfer” or “Transferred”), except as specifically permitted by
the Plan and this Agreement.  Any attempted Transfer in violation of this
Agreement and the Plan shall be void and of no effect and the Corporation shall
have the right to disregard the same on its books and records and to issue “stop
transfer” instructions to its transfer agent in respect
thereof.  Notwithstanding the foregoing, nothing herein or in the Plan shall
prohibit the Participant from pledging the Shares the Participant is granted
hereunder to the Corporation pursuant to a stock pledge agreement entered into
between the parties hereto.
 
 
 

--------------------------------------------------------------------------------

 
 5. Forfeiture.  Upon the Participant’s termination of Service for any reason,
all shares of Restricted Stock subject to restriction shall be forfeited.
 
 6. Rights as a Holder of Restricted Stock.  From and after the Date of
Issuance, the Participant shall have, with respect to the shares of Restricted
Stock, all of the rights of a holder of shares of Common Stock, including,
without limitation, the right to vote the Shares and to exercise all other
rights, powers and privileges of a holder of Shares with respect to the
Restricted Stock, with the exceptions that (i) the Participant shall not be
entitled to delivery of the stock certificate or certificates representing the
Restricted Stock until such shares are no longer Restricted Stock; (ii) the
Corporation (or its designated agent) will retain custody of the stock
certificate or certificates representing the Restricted Stock and any other
property including, without limitation, cash (“RS Property”) issued in respect
of the Restricted Stock, including dividends (whether in cash or stock) at all
times such Shares are Restricted Stock; (iii) no RS Property will bear interest
or be segregated in separate accounts; and (iv) the Participant shall not,
directly or indirectly, Transfer the Restricted Stock in any manner whatsoever.
 
 7. Taxes; Section 83(b) Election.  The Participant acknowledges, subject to the
last sentence of this paragraph, that (i) no later than the date on which any
Restricted Stock shall have become vested, the Participant shall pay to the
Corporation, or make arrangements satisfactory to the Corporation regarding
payment of, any Federal, state or local taxes of any kind required by law to be
withheld with respect to any Restricted Stock which shall have become so vested;
(ii) the Corporation shall, to the extent permitted by law, have the right to
deduct from any payment of any kind otherwise due to the Participant any
Federal, state or local taxes of any kind required by law to be withheld with
respect to any Restricted Stock which shall have become so vested, including
that the Corporation may, but shall not be required to, sell a number of Shares
or treat a number of Shares as forfeited, in either case sufficient to cover
applicable withholding taxes; and (iii) if the Participant does not comply with
clause (i) above on a timely basis, solely to the extent permitted by law
(including, without limitation, the Sarbanes-Oxley Act of 2002), the Corporation
may, but shall not be required to, pay such required withholding and treat such
amount as a demand loan to the Participant at the maximum rate permitted by law,
with such loan, at the Corporation’s sole discretion and provided the
Corporation so notifies the Participant within 30 days of the making of the
loan, secured by the Shares and any failure by the Participant to pay the loan
upon demand shall entitle the Corporation to all of the rights at law of a
creditor secured by the Shares.  The Corporation may hold as security any
certificates representing any Shares and, upon demand of the Corporation, the
Participant shall deliver to the Corporation any certificates in his or her
possession representing Shares together with a stock power duly endorsed in
blank.  The Participant also acknowledges that it is his or her sole
responsibility, and not the Corporation’s, to file timely and properly any
election under Section 83(b) of the Code, and any corresponding provisions of
state tax laws, if the Participant wishes to utilize such election.
 
 
2

--------------------------------------------------------------------------------

 
 8. Legend.  In the event that a certificate evidencing Restricted Stock is
issued, the certificate representing the Shares shall have endorsed thereon any
legend required to be placed thereon by applicable “blue sky” laws of any state,
and the following legend:
 
 “THE ANTICIPATION, ALIENATION, ATTACHMENT, SALE, TRANSFER, ASSIGNMENT, PLEDGE,
ENCUMBRANCE OR CHARGE OF THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO
THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE KNOT, INC. (THE
“CORPORATION”) 1999 STOCK INCENTIVE PLAN (THE “PLAN”) AND AN AGREEMENT ENTERED
INTO BETWEEN THE REGISTERED HOLDER AND THE CORPORATION.  COPIES OF SUCH PLAN AND
AGREEMENT ARE ON FILE AT THE PRINCIPAL OFFICE OF THE CORPORATION.”
 
 Notwithstanding the foregoing, in no event shall the Corporation be obligated
to issue a certificate representing the Restricted Stock prior to vesting as set
forth in Section 3 hereof and the Corporation may recognize the Participant’s
ownership of Restricted Stock through uncertificated book entry or another
similar method.
 
 9. Securities Representations.  The Shares are being issued to the Participant
and this Agreement is being made by the Corporation in reliance upon the
following express representations and warranties of the Participant.  The
Participant acknowledges, represents and warrants that:
 
 a. The Participant has been advised that the Participant may be an “affiliate”
within the meaning of Rule 144 under the Securities Act and in connection
therewith the Corporation is relying in part on the Participant’s
representations set forth in this section;
 
 b. The Shares must be held indefinitely by the Participant unless (i) an
exemption from the registration requirements of the Securities Act is available
for the resale of such Shares, or (ii) the Corporation files an additional
registration statement (or a “re-offer prospectus”) with regard to the resale of
such Shares, and the Corporation is under no obligation to continue in effect a
Registration Statement on Form S-8 or to otherwise register the resale of the
Shares (or to file a “re-offer prospectus”); and
 
 c. The exemption from registration under Rule 144 will not be available under
current law unless (i) a public trading market then exists for the Common Stock,
(ii) adequate information concerning the Corporation is then available to the
public, and (iii) other terms and conditions of Rule 144 or any exemption
therefrom are complied with and that any sale of the Shares may be made only in
limited amounts in accordance with such terms and conditions.
 
 10. Not an Employment Agreement.  Neither the execution of this Agreement nor
the issuance of the Shares hereunder shall confer upon the Participant any right
to continue in Service and nor do either constitute an agreement by the
Corporation to employ or to continue to employ the Participant during the
entire, or any portion of, the term of this Agreement, including but not limited
to any period during which any Shares are outstanding.
 
 11. Power of Attorney.  The Corporation, its successors and assigns, is hereby
appointed the attorney-in-fact, with full power of substitution, of the
Participant for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instruments which such attorney-in-fact may
deem necessary or advisable to accomplish the purposes hereof, which appointment
as attorney-in-fact is irrevocable and coupled with an interest.  The
Corporation, as attorney-in-fact for the Participant, may in the name and stead
of the Participant, make and execute all conveyances, assignments and transfers
of the Restricted Stock, other RS Property, Shares and property provided for
herein, and the Participant hereby ratifies and confirms that which the
Corporation, as said attorney-in-fact, shall do by virtue hereof.  Nevertheless,
the Participant shall, if so requested by the Corporation, execute and deliver
to the Corporation all such instruments as may, in the judgment of the
Corporation, be advisable for this purpose, including, without limitation, a
duly signed stock power, endorsed in blank, relating to the Restricted Stock.
 
 
3

--------------------------------------------------------------------------------

 
 12. Miscellaneous.
 
 This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, personal legal representatives, successors,
trustees, administrators, distributees, devisees and legatees.  The Corporation
may assign to, and require, any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Corporation or any affiliate to which the
Participant provides Service to expressly assume and agree in writing to perform
this Agreement.  Notwithstanding the foregoing, the Participant may not assign
this Agreement other than with respect to Shares Transferred in compliance with
the terms hereof.
 
 This award of Shares shall not affect in any way the right or power of the
Board or stockholders of the Corporation to make or authorize an adjustment,
recapitalization or other change in the capital structure or the business of the
Corporation, any merger or consolidation of the Corporation or subsidiaries, any
issue of bonds, debentures, preferred or prior preference stock ahead of or
affecting the Common Stock, the dissolution or liquidation of the Corporation,
any sale or transfer of all or part of its assets or business or any other
corporate act or proceeding.
 
 The Participant agrees that the award of the Shares hereunder is special
incentive compensation and that it, any dividends paid thereon (even if treated
as compensation for tax purposes) and any other RS Property will not be taken
into account as “salary” or “compensation” or “bonus” in determining the amount
of any payment under any pension, retirement or profit-sharing plan of the
Corporation or any life insurance, disability or other benefit plan of the
Corporation.
 
 Except as otherwise provided in the Plan, no modification or waiver of any of
the provisions of this Agreement shall be effective unless in writing and signed
by the party against whom it is sought to be enforced.
 
 The Notice of Stock Award may be executed in one or more counterparts, or in
electronic form, all of which taken together and including this Agreement, shall
constitute one contract.
 
 The failure of any party hereto at any time to require performance by another
party of any provision of this Agreement shall not affect the right of such
party to require performance of that provision, and any waiver by any party of
any breach of any provision of this Agreement shall not be construed as a waiver
of any continuing or succeeding breach of such provision, a waiver of the
provision itself, or a waiver of any right under this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
The headings of the sections of this Agreement have been inserted for
convenience of reference only and shall in no way restrict or modify any of the
terms or provisions hereof.
 
 This Agreement shall be construed, interpreted and governed and the legal
relationships of the parties determined in accordance with the internal laws of
the State of Delaware without reference to rules relating to conflicts of law.
 
 13. Provisions of Plan Control.  This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Board of Directors or the
Committee and as may be in effect from time to time.  The Plan is incorporated
herein by reference.  A copy of the Plan has been delivered to the
Participant.  If and to the extent that this Agreement conflicts or is
inconsistent with the terms, conditions and provisions of the Plan, the Plan
shall control, and this Agreement shall be deemed to be modified
accordingly.  This Agreement contains the entire understanding of the parties
with respect to the subject matter hereof (other than any other documents
expressly contemplated herein or in the Plan) and supersedes any prior
agreements between the Corporation and the Participant with respect to the
subject matter hereof.
 
 
5

--------------------------------------------------------------------------------

 
 